HASELTON, J.,
concurring.
I agree with all aspects of the majority opinion and with its conclusion about the meaning of City of Happy Valley v. LCDC, 66 Or App 795, 677 P2d 43, rev den 297 Or 82 (1984). However, our holding in Happy Valley is, unhappily, much murkier than the majority suggests.
The excerpts of Happy Valley the majority quotes read like a cross between Fasano v. Washington Co. Comm., 264 Or 574, 507 P2d 23 (1973), and Finnegans Wake. On one hand, as the majority states, that opinion implies that the provisions of ORS 197.307 pertaining to “needed housing,” as defined in ORS 197.303(1), do not apply to cities with populations of less than 2,500. City of Happy Valley v. LCDC, supra, 66 Or App at 800. On the other hand, it also suggests *441that ORS 197.303(2) notwithstanding, the “needed housing” provisions of ORS 197.307 apply to those smaller cities in some “less specific and stringent” way than the definition of the term in ORS 197.303(1) would require. 66 Or App at 800-01. What exactly the content of that “less specific and stringent” standard might be is unclear.
The first of these approaches is utterly consistent with, and compelled by, the plain language of ORS 197.303-(2)(a). The second, however laudable its impulse, bespeaks penumbras and emanations.
ORS 197.303(2)(a) means what it says. Those provisions ofORS 197.307 that relate directly to “needed housing” other than government assisted housing or mobile home or manufactured dwelling parks, ORS 197.307(l)(b) and (c), do not apply to cities with populations of less than 2,500. Happy Valley’s implication to the contrary should be disregarded.